Citation Nr: 0116693	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-42 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for left Horner's disease due to VA treatment and 
hospitalization for a neck abscess in October and November of 
1986.     

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for left Horner's disease due to a VA right axillary 
block during surgery in February 1992.

REPRESENTATION

Appellant represented by:	John I. Alioto, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

This case was the subject of a Board remand dated in December 
1997.


FINDINGS OF FACT

1.  The veteran's left Horner's syndrome is unrelated to the 
VA abscess removal and treatment performed in October and 
November of 1986.

2.  The veteran's left Horner's syndrome is unrelated to the 
VA right axillary block administered in February 1992.


CONCLUSION OF LAW

The criteria for the award of compensation for left Horner's 
syndrome as if it were a service connected disability have 
not been met.  38 U.S.C.A. § 1151 (West 1991);  38 C.F.R. § 
3.358 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that he has left Horner's syndrome as a 
result of VA treatment for an abscess of the neck in October 
to November of 1986, or, alternatively, due to a right 
axillary block performed during VA surgery in February 1992.

VA records of treatment in October 1996 reflect that during 
admission for hospitalization for right knee surgery, he was 
noted to have a sebaceous cyst / abscess on his back.  X-rays 
of the cervical spine taken on the day of admission revealed 
hypertrophic degenerative changes throughout the cervical 
spine at the C3-4, C4-5, and C5-6 levels with disc space 
narrowing and anterior osteophytosis.  The knee surgery was 
delayed and the veteran granted passes while the abscess 
healed.  The wound is variously described in the treatment 
notes as being on the back of the neck and in the left 
shoulder area.  After eight days of observation and 
treatment, the wound was clean but still open.  After about 
ten days, the wound was still not healing.  After 17 days, 
the wound was swollen, and not much smaller.  In early 
November 1986 (after about three weeks), the treating 
physicians were still awaiting complete healing of the neck 
wound before knee surgery would be performed.  The wound was 
noted to be closing up well.  Two days short of a month after 
he was first seen, the wound was healed and he was ready for 
right knee surgery.  He underwent knee surgery the next day.  
The November 1986 right knee surgery report and post-
operative treatment records contain no indication of 
recurrence of the neck abscess.

VA records of hospitalization in February 1992 indicate that 
the veteran was a 65 year-old right-hand dominant male with 
rheumatoid arthritis for 20 years.  He underwent synovectomy 
and distal ulnar resection of his right wrist (Darrich 
procedure).   The operation report indicates that an axillary 
block was performed, and that there were no complications of 
the surgery.  The hospital summary indicates that the 
procedure was well tolerated and that there were no 
complications. 

VA records of hospitalization in August 1993 show that the 
veteran was admitted to undergo an umbilical herniorrhaphy.  
During physical examination, his pupils showed a moderate 
left ptosis with the left pupil being 2.5 millimeters, and 
the right pupil being 3.5 millimeters.  The sclerae were 
anicteric.  He had intact visual fields bilaterally.  The 
hospitalization was noted to be significant for the diagnosis 
of Horner's syndrome.  He had a left eye miosis as well as 
left ptosis, and on discussing this he was found to have a 
history of less sweating and therefore anhidrosis on the left 
side of his face and neck.

VA records of treatment in January 1994 show an impression of 
Horner's syndrome, possibly related to degenerative disease 
of the neck, chest X-rays negative.  This was noted 
unfortunately to interfere with the veteran's hobby, 
photography, because of a decrease in low light vision. 

During a January 1995 VA neurological examination, the 
veteran was examined for the purpose of determining whether 
there was a relationship of a left Horner's syndrome to a 
right axillary block in February 1992.  After an extensive 
review of the veteran's medical history and a thorough 
neurological examination, the examiner found that the veteran 
on his neurological examination had a mild narrowing of the 
left palpebral fissure, as well as some decrease in the left 
pupil size as compared to the right.  Both were rather small.  
Both were reactive to light and accommodation.  The veteran 
was noted to have been diagnosed in the past as having 
Horner's syndrome.  However, the examiner noted, people 
without neurological complaint seem to have slight narrowing 
and slight decrease in the size of the pupils.  The veteran 
was therefore being referred for ophthalmological evaluation 
as to whether or not a definitive diagnosis of Horner's 
syndrome was appropriate.

The neurological examiner opined the Horner's syndrome was 
definitely not noted until August 1993.  Upon review of the 
veteran's records, he found that an ophthalmological 
evaluation in 1989 did not mention a Horner's syndrome, but 
did remark that the pupils were 3.0 on one side and 2.5 on 
the other side.  Which side was which was not stated.  
Similarly, in 1990 in a preoperative physical examination, it 
was noted that the right pupil was larger than the left, and 
both were reactive.  In this examiner's view, the main point 
in the determination of the relationship of the possible 
Horner's syndrome to the axillary block was that the Horner's 
syndrome was on the left, and the axillary block was done on 
the right.  Therefore, in the examiner's view, there was no 
causal relationship between the two.

During the further requested review by a February 1995 VA 
ophthalmological examiner, after thorough review of the 
veteran's history and an ophthalmological examination, the 
veteran was diagnosed as having left Horner's syndrome, first 
diagnosed in August of 1993.  At that time, the examiner 
noted, the veteran has ptosis, miosis, and anhidrosis on the 
left.  Currently, he had only mild ptosis, although he did 
have persistent miosis of the left pupil.  There was no 
apparent anhidrosis on the left.  The examiner further noted 
that the veteran had a normal chest X-ray in August of 1993, 
ruling out a tumor as the cause of the let Horner's syndrome.  
The examiner strongly doubted that the Horner's syndrome was 
related to the axillary block that was performed in February 
of 1992, especially since that procedure was done on the 
right side, and the veteran did not have any manipulation on 
his left.  The examiner further diagnosed the veteran as 
having decreased visual acuity in the left eye of uncertain 
etiology, but suspected that the majority of it was due to 
refractive error.  The examiner asserted that he had no way 
of determining how the veteran developed the Horner's 
syndrome based on his examination.
 
In February 1995, a VA orthopedic surgeon addressed the 
question of whether the veteran's left Horner's syndrome was 
caused by left [sic] axillary block for hand surgery.  He 
acknowledged that records from before the axillary block and 
post-operative observations did not mention Horner's 
syndrome.  Discharge from surgery was in February 1992.  He 
noted that there was a recorded notation that Horner's 
syndrome was first noted in August 1993, with unclear onset.  
He asserted that the veteran had long-standing rheumatoid 
arthritis, for which non-articular manifestations include 
vasculitic neuropathies (he cited as a reference McCarty's 
Arthritis, 12th edition, p. 825).  His medical conclusion was 
that there was no evidence that the Horner's syndrome was 
causally related to the axillary block administered in 
February 1992.

A March 1998 VA MRI was taken to rule out a neck mass, in 
light of the veteran's Horner's syndrome.  The MRI-based 
assessments were (1) no parenchymal disease or neck 
abnormalities to explain the veteran's Horner's syndrome; (2) 
incidental note of an aberrant left subclavian artery; (3) 
posterior bilateral pleural plaques consistent with prior 
asbestos exposure; (4) spinal stenosis of the lower lumbar 
spine.

VA records of treatment dated in April 1998 reflect that a 
Horner's pupil had been detected 3 to 4 years prior with no 
treatment or testing at that time.  A March 1998 MRI of the 
head and neck was noted to be negative for Horner's-related 
mass, lymphadenopathy, etc.  During April 1998 treatment by a 
VA optometrist, the veteran was noted to have Horner's 
syndrome of the left eye.

During a June 1998 VA psychiatric examination, the veteran 
indicated that he had just undergone surgery to correct his 
Horner's syndrome.  However, the VAMC records indicate he in 
fact received bilateral upper lid levator advancement for 
ptosis in the form of bilateral drooping eyelids and 
obstruction of vision bilaterally.  There is no indication in 
the treatment records that this condition was also meant to 
correct the veteran's left Horner's syndrome.  As noted 
below, during his December 1998 RO hearing, he described this 
surgery as improving his appearance but not improving the 
underlying condition (thus, for example, his eye continued to 
be red), confirming the VAMC records insofar as the surgery 
was not meant to correct his Horner's syndrome.

In a July 1998 affidavit apparently signed by a private 
urologist, the urologist indicated that his real contribution 
was his knowledge of the veteran and the temporal components 
of his complaints.  On paper submitted by the veteran on 
photocopied law firm stationary, the physician wrote that as 
a surgeon, he had always been aware of the complications of 
leg and head positioning, and "it would seem that the latter 
did occur here."  He said that he understood that these 
problems were usually temporary, but such was not the case 
here (although the veteran had shown remarkable adjustment to 
the limitation).  He concluded by asserting that "[t]his 
opinion is that of a urologist friend and in no way can be 
interpreted as that of an expert in the fields of neurology 
or ophthalmology."  An earlier portion of the affidavit, on 
original law firm stationary rather than copied law firm 
stationary, the physician described having regularly seen 
Horner's syndrome during his residency, and elaborated that 
he was taught to use Horner's Syndrome as his measure of 
success in hitting the stellate plexus with a needle in 
providing novocaine injections to control very severe pain 
syndromes.

During a December 1998 RO hearing, the veteran discussed the 
March 1998 MRI series that ruled out a tumor and similar 
possible causes of his Horner's syndrome.  He discussed the 
two private medical opinions he had submitted on behalf of 
his claim.  He discussed recent eye surgery, which made his 
eye look a little better, but did not improve the underlying 
condition.  The veteran's representative contended that the 
veteran's Horner's syndrome constituted a disability, 
especially because of the veteran's profession as a 
photographer.  

In October 2000, a Professor of Ophthalmology to whom the 
case had been referred for an independent medical opinion 
informed the Board that he was a fellowship-trained pediatric 
ophthalmologist, and that he believed it was appropriate to 
return the case so that the Board could seek the opinion of a 
neuro-ophthalmologist.

In February 2001 the Board received a written independent 
medical opinion from a Professor of Neuro-Ophthalmology and 
Vice Chairman of Ophthalmology at a United States medical 
school.  The neuro-ophthalmologist opined that the veteran's 
left Horner's syndrome was unrelated to the abscess removal 
in 1986, and was unrelated to the right arm block 
administered in February 1992.  Based on his review of the 
records, he believed that the veteran did, in fact, have a 
left Horner's syndrome.  Because it was unaccompanied by any 
other neurologic abnormalities, he believed that it was most 
likely a 3rd order or post ganglionic Horner's lesion.  He 
elaborated that this would be the most likely type for a 
gentleman of the veteran's age without evidence of a lung 
apex tumor or other abnormality in the chest or in the 
central nervous system.  He noted that this type of Horner's 
syndrome is believed to be often due to changes in the 
carotid artery in the neck that can come with age.  Either 
the artery itself can compress the ganglion that controls the 
sympathetic information in the neck;  or very small feeder 
branches from the artery, which nourishes the ganglion cells, 
can become occluded from small vessel disease causing a 
Horner's syndrome.  The neuro-ophthalmologist concluded by 
stating that this would certainly be compatible with the 
veteran's long history of smoking and his age.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained all 
identified records from the VA and private providers which 
could reasonably be expected to pertain to whether October 
1986 to November 1986 VA treatment for a neck abscess, or a 
February 1992 VA right axillary block, is the cause of his 
current left Horner's syndrome.  

Indeed, there is a very large quantity of VA treatment 
records associated with the claims file pertaining to the 
periods of treatment and hospitalization at issue, and there 
is no indication that there are pertinent records extant 
which are not associated with the claims file.  There is no 
indication that there is any extant evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well-grounded claim before the Secretary performs the duty to 
assist.  However, since the RO found the claims were well 
grounded and proceeded to discharge the duty to assist, this 
change in the law has no effect on the veteran's claims.  
Moreover, the veteran has been apprised several times of the 
laws and regulations pertaining to the issues at hand, in 
rating decisions, a statement of the case, supplemental 
statements of the case, and a Board remand.  He also was 
given the opportunity to respond to the results of the 
February 2001 private independent medical opinion.

With respect to whether there is adequate medical evidence of 
record to permit a decision in this matter, the Board must 
point out that no fewer than four medical opinions have been 
obtained by VA, to include, as is noted below, the 
independent medical opinion of a private neuro-
ophthalmologist who has demonstrated a high level of 
expertise in an extremely complex field of medicine.  The 
Board concludes that the cumulative weight and authority of 
the four opinions against the veteran's claims is now so 
great that there is no reasonable possibility that any 
conceivable further development could tip the weight of the 
evidence to support either claim.  A discussion as to the 
reasons for assigning such large weight to these opinions is 
in the analysis section of this decision.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the claimant to proceed to adjudicate the 
claims on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and such 
injury or aggravation results in additional disability, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service connected.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c).  
The appellant is not required to show fault or negligence in 
medical treatment, Brown v. Gardner, 513 U.S. 115 (1994).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals for Veterans Claims (COVC) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994), and 38 C.F.R. § 3.358(c)(3) 
was subsequently amended to conform with the Supreme Court's 
decision.  The revised regulations, issued in March 1995, did 
not require negligence on the part of the VA for the veteran 
to prevail.  (Although the statute was amended, effective in 
October 1997, to require negligence on the part of the VA, 
the veteran's case is not affected by that amendment.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).)  The amendments were made 
effective retroactive to November 25, 1991, the date of the 
original Gardner decision.

Although the medical issue presented in this case appears to 
be complex, and beyond the full comprehension of laypersons 
generally and even many physicians, the analysis in 
adjudication of the veteran's claims is rather simple.  In 
the present case, there are multiple medical opinions of 
substantial weight and authority indicating that the 
veteran's left Horner's disease is in no way related to his 
February 1992 VA right axillary block or his October 1986 to 
November 1986 VA treatment for an abscess of the left 
shoulder and back of the neck area.  Two very strong 
rationales have been provided for the lack of relation 
between the February 1992 right axillary block and the 
veterans Horner's syndrome.  The first, noted by a VA 
neurologist in January 1995 and a VA ophthalmologist in 
February 1995, is that the February 1992 right axillary block 
was performed on the right, while the veteran's Horner's 
syndrome is on the left.  The second, discussed directly 
below, is etiologically based - the veteran's left Horner's 
disease is etiologically incompatible with the two episodes 
of VA treatment and surgery at issue. 

The opinion with which the Board is most impressed is the 
independent medical opinion of a University professor of 
neuro-ophthalmology and Vice Chairman of Ophthalmology, who, 
for reasons that appear not susceptible to simple lay-
translation, believed that the veteran's Horner's disease was 
unrelated to either abscess removal in 1986 or the right arm 
block administered in February 1992.  This physician believed 
that because the veteran's Horner's syndrome "is 
unaccompanied by any other neurologic abnormalities it is 
probably a 3rd order or post ganglionic Horner's lesion."  
Given the extraordinary sophistication of the physician's 
credentials and his analysis, the Board must assign an 
extremely high degree of probative value to the opinion of 
this physician on the questions at hand.  This physician 
concluded that veteran's Horner's syndrome was certainly 
compatible with the veteran's long history of smoking and his 
age.  

The two medical opinions in support of the veteran's claim 
are of comparatively very little weight.  The August 1998 
private ophthalmologist's opinion states merely that the 
veteran's claim that he has left Horner's syndrome as a 
result of the administration of right axillary block for 
right wrist synovectomy and distal ulna resection is 
plausible.  The opinion fails to indicate that there is 
actually any probability of a relationship and provides no 
underlying rationale whatsoever even for the plausibility of 
the claim.  In view of these deficiencies, the Board finds it 
difficult to assign any probative weight to this opinion 
whatsoever.  The July 1998 opinion of an urologist is 
disjointed and confusing, ultimately appearing to attribute 
the Horner's syndrome to positioning during surgery.  No 
clear rationale is identified as to what makes it probable in 
any degree that in this case the VA care caused Horner's 
syndrome.  The opinion goes on to end with the statement that 
"[t]his opinion is that of a urologist friend and in no way 
can be interpreted as that of an expert in the fields of 
neurology and ophthalmology."  This disclaimer of expertise 
in these two relevant fields, coupled to an apparent 
admission of potential bias, serves to further undercut the 
very limited probative value this opinion may be accorded. 

In line with this private urologist's apparent concession, 
the extremely high level of expertise required to address the 
matter at hand competently is perhaps also reflected by the 
decision of private a fellowship-trained pediatric 
ophthalmologist and Professor of Ophthalmology to return the 
case for referral to a neuro-ophthalmologist.  Another 
indication of the high level of expertise required is the VA 
neurologist's referral in January 1995 of the case to a VA 
ophthalmologist to confirm the diagnosis of Horner's 
syndrome, apparently in light of past noted discrepancies in 
the size of the veteran's pupils.  As noted above, this 
further review was conducted by a VA ophthalmologist in 
February 1995.

Upon receipt of this case by the Board from its December 1997 
remand, there was a direct split between VA and private 
physician opinions in the present case.  Such a split is 
always of great concern in a case where the efficacy of 
treatment at VA facilities may be at issue.  The case has 
since been referred for an independent medical opinion from a 
private physician, as noted above.  Once again, the Board is 
deeply impressed with the very high level of expertise 
brought to bear in the February 2001 independent medical 
opinion of a private neuro-ophthalmologist, and is now 
satisfied that a definitive impartial and expert review of 
the case has been conducted.  Pursuant to the VA and private 
medical opinions of record, the Board is highly persuaded 
that the veteran's left Horner's syndrome is completely 
unrelated to VA treatment.        

In light of the foregoing, the Board finds that the clear 
preponderance of the evidence is against the veteran's 
claims.  Accordingly, the claims for compensation pursuant to 
38 U.S.C.A. § 1151, for left Horner's syndrome due to VA 
treatment for an abscess of the neck in October 1986 and 
November 1986, or, alternatively, due to a VA right axillary 
block in February 1992, are denied.



ORDER

The claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for left Horner's syndrome due to VA treatment for an abscess 
of the neck in October 1986 and November 1986, is denied.

The claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for left Horner's syndrome due to a VA right axillary block 
in February 1992, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

